DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer

The terminal disclaimer filed on 03/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application No. 16/432043 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
Applicant’s amendments to claims 1 and 10, the cancellation of claim 4 and the arguments presented has overcome the rejection of claims 1-10 as being unpatentable over Kawabata. Additionally, Applicant’s filing of a proper terminal disclaimer, which has been approved and recorded has overcome the obvious double patenting rejection of claims 1-10 over claims 2-10 of co-pending US Patent No. 16/432043. Therefore, the Examiner has withdrawn the previously presented rejection of claims 1-10 over Kawabata and the previously presented obvious double patenting rejection of clam 1-10 in this present Office Action. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims 1-10 were rejected as being unpatentable over the disclosures and illustrations of Kawabata. Additionally claims 1-10 were rejected on the ground of obvious double patenting over claims 2-10 of co-pending Application No. 16/432043. Presently, Applicant has amended independent claim 1 to now recite the subject matter of cancelled claim 4, with the exclusion of General Formula (a), ‘…the acid generated by the photoacid generator (A) upon irradiation with actinic rays or radiation is a sulfonic acid represented by any one of General Formulas (b) and (I) to (V)…’ that may comprise the actinic ray-sensitive or radiation-sensitive resin composition 
Applicant has also filed a proper terminal which has overcome the obvious double patenting rejection of claims 1-10 over claims 2-10 of copending US Application 16/432043 presented in the previous Office Action. This rejection is also properly withdrawn. Therefore, all previously presented rejections are overcome and independent claim 1, 2-3 and 5-6 depending therefrom as well as independent claims 7-10 are allowable. With no outstanding rejections and/or objections remaining all pending claims are in condition for allowance and the application can issue.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899